Dismissed and Memorandum Opinion filed September 19, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00322-CV

                         GLADYS AGUINO, Appellant

                                         V.

HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE, IN TRUST
  FOR THE REGISTERED HOLDERS OF ACE SECURITIES CORP.
 HOME EQUITY LOAN TRUST, SERIES 2006-FM2, ASSET-BACKED
          PASS-THROUGH CERTIFICATES, Appellees

                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-12720

                          MEMORANDUM OPINION

      This appeal is from a judgment signed March 5, 2019. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On July 11, 2019, this court notified all parties of the court’s intention to
dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid
or made arrangements to pay for the record and provided this court with proof of
payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                         2